ACCEPTED
                                                                                                  03-15-00333-CV
                                                                                                          5817647
                                                                                       THIRD COURT OF APPEALS
                                                                                                  AUSTIN, TEXAS
                                                                                            6/25/2015 10:25:02 AM
                                                                                                JEFFREY D. KYLE
                                                                                                           CLERK
                                 NO. 03-15-00333-CV

                                 In the Court of Appeals                     FILED IN
                         for the Third Judicial District of Texas     3rd COURT OF APPEALS
                                                                           AUSTIN, TEXAS
                                         at Austin
                                                                      6/25/2015 10:25:02 AM
                                                                          JEFFREY D. KYLE
                                                                               Clerk
                               JOSEPH P. THWEATT,

                                       Appellant,

                                            v.

     BILLINGSLEY HOUSE MOVING, INC., and OLIVER BILLINGSLEY,

                                       Appellees.


                    On Appeal from the 353rd Judicial District Court
                                 Travis County, Texas
                      Trial Court Cause No. D-1-GN-14-005006


             JOINT AGREED MOTION FOR EXTENSION OF TIME
                      TO FILE APPELLANT BRIEF


TO THE HONORABLE THIRD COURT OF APPEALS:

      Pursuant to Texas Rule of Appellate Procedure 10.5(b), Joseph P. Thweatt,

Billingsley House Moving, Inc., and Oliver Billingsley (collectively, the “Parties”) file

this Joint Agreed Motion (the “Motion”) requesting that the time for filing the appellant

brief be extended by 21 days to July 23, 2015. In support, the Parties would respectfully

show the Court as follows:




                                                      Joint Agreed Motion for Extension of Time
                                                                                     Page 1 of 4
         1.    Appellant Joseph P. Thweatt perfected this appeal by filing a notice of

appeal on June 2, 2015. The clerk’s record and reporter’s record were filed on June 12,

2015. As a result, the current deadline for filing the appellant brief is July 2, 2015.

         2.    The Parties seek an extension of 21 days to file the appellant brief, that is,

an extension of the deadline up to and including Thursday, July 23, 2015. The Parties

seek this extension because they are engaged in ongoing settlement discussions that could

resolve the appeal.

         3.    No previous extensions of time to file the appellant brief have been

requested.

         4.    This Motion is a joint motion by all Parties to this appeal, and all Parties

have agreed to the requested extension.

         5.    The Parties do not ask for this extension for purposes of delay, but so that

justice may be served and they may best present their contentions and arguments to the

Court.

         WHEREFORE, the Parties respectfully request that the Court grant this Joint

Agreed Motion for Extension of Time to File Appellant Brief, extending the deadline for

filing the appellant brief to July 23, 2015, and grant such other relief, at law and in

equity, to which the Parties are entitled.




                                                         Joint Agreed Motion for Extension of Time
                                                                                        Page 2 of 4
Respectfully submitted,

     /s/Carl R. Galant
By:_________________________

L. Lee Thweatt
State Bar No. 24008160
Terry & Thweatt, P.C.
One Greenway Plaza, Suite 100
Houston, Texas 77046-0102
Telephone: (713) 600-4710
Facsimile: (713) 600-4706
lthweatt@terrythweatt.com

Carl R. Galant
State Bar No. 24050633
McGinnis Lochridge
600 Congress Avenue, Suite 2100
Austin, Texas 78701
Telephone: (512) 495-6083
Facsimile: (512) 505-6383
cgalant@mcginnislaw.com

ATTORNEYS FOR APPELLANT


By:___________________________
        Tom Murphy

Tom Murphy
Law Office of Tom Murphy
9600 Great Hills Trail, Suite 150 W
Austin, TX 78759
Facsimile: (512) 493-0691
tom@tommurphyslaw.com

ATTORNEY FOR APPELLEES




           Joint Agreed Motion for Extension of Time
                                          Page 3 of 4
                            CERTIFICATE OF SERVICE

                                       25th day of June, 2015, I served a copy of the Joint
         I hereby certify that on the ____
Agreed Motion for Extension of Time to File Appellant Briefs upon counsel of record
for the Appellees in this case pursuant to the Texas Rules of Civil Procedure:

                                   Mr. Tom Murphy
                              Law Office of Tom Murphy
                           9600 Great Hills Trail, Suite 150 W
                                   Austin, TX 78759
                             Via Facsimile: 512-493-0691


                                            /s/Carl R. Galant
                                           __________________________
                                              Carl R. Galant




                                                        Joint Agreed Motion for Extension of Time
                                                                                       Page 4 of 4